—Judgment unanimously affirmed with costs. Memorandum: The evidence is sufficient to support the jury’s finding that defendant’s dog possessed vicious propensities and that defendant knew or should have known of those propensities (see, Muller v McKesson, 73 NY 195; Wheaton v Guthrie, 89 AD2d 809, 810). We reject defendant’s argument that the jury’s damage award "deviates materially from what would be reasonable compensation” (CPLR 5501 [c]). We have examined defendant’s remaining contentions and find them to be lacking in merit. (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J. — Negligence.) Present — Callahan, J. P., Green, Balio, Fallon and Boehm, JJ.